IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


EVELYN D. MCCULLOUGH-FRANTZ         : No. 505 WAL 2014
AND KENNETH M. FRANTZ, HER          :
HUSBAND,                            : Petition for Allowance of Appeal from the
               Petitioners          : Order of the Superior Court
                                    :
          v.                        :
                                    :
CONSOL PENNSYLVANIA COAL            :
COMPANY,                            :
                                    :
                Respondent          :
                                    :
                                    :
                                    :


MAXINE FISCHER, SINGLE, ROBERT      : No. 514 WAL 2014
FISCHER AND DOREEN A. FISCHER,      :
HIS WIFE, VERE GAFFNEY AND          : Petition for Allowance of Appeal from the
GLORIA I. GAFFNEY, HIS WIFE,        : Order of the Superior Court
KENNETH L. KIRTLEY, AND ROBIN L.    :
KIRTLEY, HIS WIFE, DAVID W.         :
MCCULLOUGH AND FRANCES              :
MCCULLOUGH, HIS WIFE, JOHN          :
MCCULLOUGH AND SUE                  :
MCCULLOUGH, HIS WIFE, LAURA         :
MILHAN, SINGLE, JEAN RODRIGUEZ,     :
SINGLE, AND JUDGE BRUCE M.          :
SNELL, JR., AND ANN SNELL, HIS      :
WIFE, BERNARD B. WALLACE AND        :
CHALMERS S. WALLACE, HIS WIFE,      :
DONNA H. CIGANIK AND VINCENT P.     :
CIGANIK, JR., HER HUSBAND,          :
PATRICIA A. CLARK, WIDOW, DENISE    :
DAVIDSON, SINGLE, RAY C. ELMER,     :
SINGLE, DOREEN L. EUP, SINGLE,      :
MRS. KENNETH GUTHRIE, WIDOW,        :
MARGARET J. SWART IREY, SINGLE,     :
NANCY IRWIN, SINGLE, DRAKE D.       :
LEITHOLD AND LISA JAYNE LEITHOLD,   :
HIS WIFE, JOSEPH LEITHOLD AND       :
RHONDA B. LEITHOLD, HIS WIFE,       :
ROBERT G. MCCRACKEN AND             :
PATRICIA M. MCCRACKEN, HIS WIFE,    :
ELIZABETH B. SWART MOATS AND        :
D.W. MOATS, HER HUSBAND, RUTH       :
ANN SWART PAGOS AND DONALD L.       :
PAGOS, HER HUSBAND, SHARON L.       :
RAFTER AND RICHARD M. RAFTER,       :
HER HUSBAND, LINDA ROSENLIEB        :
AND RICHARD ROSENLIEB, HER          :
HUSBAND, EUGENE SCHERICH AND        :
SUSAN SCHERICH, HIS WIFE, NEAL B.   :
SCHOENIAN AND YVONNE M.             :
SCHOENIAN, HIS WIFE, ELSIE SHAW,    :
SINGLE, JERRY L. SHAW, SINGLE,      :
LARRY SHAW AND JEAN A. SHAW, HIS    :
WIFE, RUTH M. SHAW, WIDOW, JOHN     :
R. SHAW AND LINDA M. SHAW, HIS      :
WIFE, LOIS SINCLAIR AND JAMES W.    :
SINCLAIR, HER HUSBAND, KEITH        :
STIGLBAUER AND SALLY                :
STIGLBAUER, HIS WIFE, WAYNE         :
STIGLBAUER, SINGLE, DUANE T.        :
SWART AND SHARON SWART, HIS         :
WIFE, JAMES H. SWART AND MARY       :
LOU SWART, HIS WIFE, RALPH C.       :
SWART AND NANCY M. SWART, HIS       :
WIFE, WAYNE C. SWART AND JOYCE      :
E. SWART, HIS WIFE, BETH T. VOLPP   :
AND RICHARD M. VOLPP, HER           :
HUSBAND, AND DAVID R. WALKER,       :
SINGLE,                             :
                                    :
               Petitioners          :
                                    :
                                    :
          v.                        :
                                    :
                                    :
CONSOL PENNSYLVANIA COAL            :
COMPANY,                            :
                                    :
               Respondent           :




                 [Nos. 505 WAL 2014 & 514 WAL 2014] - 2
                                    ORDER


PER CURIAM

     AND NOW, this 27th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.




                    [Nos. 505 WAL 2014 & 514 WAL 2014] - 3